                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

MONA ABOUZIED, Individually and On       §
Behalf of All Others Similarly Situated, §
                                         §     Civil Action No. 4:17-cv-2399
                       Plaintiff,        §
                                         §
v.                                       §
                                         §
APPLIED OPTOELECTRONICS, INC.,           §
CHIH-HSIANG LIN, and STEFAN J.           §
MURRY,                                   §
                                         §
                       Defendants.       §
                                         §
GAURAV TANEJA, Individually and On       §
Behalf of All Others Similarly Situated, §
                                         §     Civil Action No. 4:18-cv-3544
                       Plaintiff,        §
                                         §
v.                                       §
                                         §
APPLIED OPTOELECTRONICS, INC.,           §
CHIH-HSIANG LIN, and STEFAN J.           §
MURRY,                                   §
                                         §
                       Defendants.       §
                                         §
DAVIN POKOIK, Individually and On Behalf §
of All Others Similarly Situated,        §
                                         §     Civil Action No. 4:18-cv-3722
                       Plaintiff,        §
                                         §
v.                                       §
                                         §
APPLIED OPTOELECTRONICS, INC.,           §
CHIH-HSIANG LIN, and STEFAN J.           §
MURRY,                                   §
                                         §
                       Defendants.       §
                                         §
STEPHEN MCGRATH, Individually and On §
Behalf of All Others Similarly Situated, §
                                         §     Civil Action No. 4:18-cv-3914
                       Plaintiff,                  §
                                                   §
v.                                                 §
                                                   §
APPLIED OPTOELECTRONICS, INC.,                     §
CHIH-HSIANG LIN, and STEFAN J.                     §
MURRY,                                             §
                                                   §
                       Defendants.                 §
                                                   §


                RESPONSE IN OPPOSITION TO LAWRENCE ROUGIER’S
                MOTION FOR CONSOLIDATION OF RELATED ACTIONS


       Plaintiff Stephen McGrath (“McGrath”), through counsel, respectfully files this Response in

Opposition to Lawrence Rougier’s (“Rougier”) Motion for Consolidation of Related Actions (ECF

No. 67).

       Rougier is the Lead Plaintiff in Mona Abouzied v. Applied Optoelectronics, Inc. et al, No.

4:17 Civ. 02399 (the “Abouzied Action”). The Abouzied Action was commenced on August 5, 2017,

alleging a class period of February 23, 2017, to February 21, 2018. Briefing on the Motion to

Dismiss the First Consolidated Amended Class Action Complaint (ECF No. 48) was completed on

May 21, 2018.

       McGrath filed his Class Action Complaint on October 18, 2018, alleging violations of federal

securities laws relating to Applied Optoelectronics, Inc.’s misrepresentations and omissions

regarding product quality issues with certain transceivers. McGrath alleges a class period of

August 7, 201,8 to September 27, 2018. Two other actions, captioned above, were also filed alleging

similar misrepresentations and omissions during the same time period. The deadline for these parties

to file lead plaintiff motions is November 30, 2018.




                                                  2
       McGrath opposes both Rougier’s request that the Court strike the PSLRA lead plaintiff

deadline and consolidation of the actions until after a lead plaintiff is appointed for alleged

misrepresentations and omissions relating to the August 7, 2018 to September 27, 2018 class

period. After such appointment, the then-appointed lead plaintiff should be permitted to respond

to Rougier’s motion for consolidation.

       DATED: November 28, 2018.

                                            Respectfully submitted,



                                                   /s/ Thomas E. Bilek
                                            Thomas E. Bilek
                                            TX Bar No. 02313525 / SDTX Bar No. 9338
                                            THE BILEK LAW FIRM, L.L.P.
                                            700 Louisiana, Suite 3950
                                            Houston, TX 77002
                                            (713) 227-7720

                                            Attorneys for Plaintiff

OF COUNSEL:

Marion Passmore
Melissa A. Fortunato
Shaelyn Gambino-Morrison
BRAGAR EAGEL & SQUIRE, P.C.
885 Third Avenue, Suite 3040
New York, NY 10022
Telephone: (212) 308-5858
Facsimile: (212) 214-0506
passmore@bespc.com
fortunato@bespc.com
gambino-morrison@bespc.com




                                               3
                                CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing was filed via the District CM/ECF
system on November 28, 2018, which caused an electronic copy of same to be served
automatically upon all counsel of record.


                                                  /s/ Thomas E. Bilek
                                               Thomas E. Bilek




                                              4
